Citation Nr: 0910924	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2007, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that the Veteran testified before a Veterans 
Law Judge (VLJ), sitting at the RO in September 2006.  A 
transcript of the hearing is associated with the claims file.  

The Board notes that the VLJ who presided over the September 
2006 hearing is no longer with the Board and in January 2009, 
the Board informed the Veteran, and his representative, that 
the VLJ was not available to adjudicate his claim and that he 
was entitled to another hearing if he so chose.  See 
38 U.S.C.A. § 7.107(c); 38 C.F.R. § 20.207 (2008).  

The record reflects that the notice was sent to the Veteran's 
address of record and a copy of the notice sent to the 
Veteran's representative.  Neither, the Veteran nor his 
representative, however, responded to the notice, and the 
notice to the Veteran was returned as undeliverable, stamped, 
"MOVED LEFT NO ADDRESS UNABLE TO FORWARD."  The Court has 
held that if a veteran changed addresses without informing 
VA, it is the veteran's responsibility to keep VA advised of 
his whereabouts.  If he does not do so, "there is no burden 
on the part of VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Veteran 
did not respond to this notice in the time allotted (30 
days), and the Board presumes that he does not desire another 
hearing and will proceed with adjudication of the claim on 
the record as it stands.  The Board notes that the Veteran's 
representative filed a brief in March 2009.  


FINDING OF FACT

Diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
shown.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in April 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The April 2007 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's July 2002 notice of disagreement, the 
claimant took issue with the initial 20 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the AOJ properly issued an August 2003 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in May 2002 and May 2003.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected diabetes mellitus 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The Veteran was also notified of the appropriate disability 
rating or effective date to be assigned in August 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  In addition, in cases 
in which a claim for a higher initial rating stems from an 
initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (i.e., assignment of different 
ratings for distinct periods of time, based on the facts).  
See Hart v. Mansfield, 25 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board finds that there has been substantial 
compliance with the April 2007 Board remand.  The identified 
treatment records have been associated with the claims file 
and the claim was readjudicated.  

This matter stems from the appeal of the 20 percent 
evaluation assigned at the time service connection was 
granted in the April 2002 rating decision.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007).

The Veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.

The Veteran contends that he is entitled to a rating in 
excess of 20 percent.  A 40 percent evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  "Regulation 
of activities," is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The record demonstrates that his diabetes 
mellitus requires daily insulin and a restricted diet.  
However, despite his assertions that his activities have been 
restricted as a direct result of his service-connected type 
II diabetes mellitus, Transcript at 3-5 (2006), the Board 
finds that the competent evidence demonstrates that any 
restriction of his activities is not medically required.  
Rather, a November 2001 VA treatment record reflects that he 
was advised to increase his physical activity.  

A determination as to the degree of impairment due to 
diabetes mellitus requires competent evidence.  The Board 
notes that the Veteran is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to the degree of 
impairment due to diabetes mellitus.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reflects that the Veteran's employment involves 
manual labor, Transcript at 3-5 (2006), the May 2002 VA 
examination report notes no restrictions in association with 
activities, and the May 2003 VA examination report notes that 
the Veteran denied any impairment in regard to his job due to 
diabetes mellitus.  A January 2003 record notes that his 
diabetes mellitus appeared to be under better control and 
reflects that exercise was encouraged, and an April 2008 
record reflects that exercise was recommended, and 
specifically, walking 30 minutes per day.  When evidence 
exists that the appellant has been encouraged to be more 
physically active, such medical documentation "contradicts 
any assertion that the appellant was being advised to limit 
his strenuous activity."  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).

To the extent that the Veteran has asserted that he is slowed 
down at his work secondary to fatigue, and has had to take 
sick leave, Transcript at 3-4 (2006), the Board notes that 
the 20 percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to service-connected diabetes mellitus.  38 
C.F.R. § 4.1 (2008).  The Board notes that difficulty walking 
in June 2005 was attributed to buttock pain and while the 
record, reflects that his diabetes mellitus had not been 
under good control, a January 2006 VA examiner noted the 
Veteran's confusion in regard to the proper Insulin dosage.  
Regardless, the Board finds that the competent evidence 
establishes that the Veteran's diabetes mellitus does not 
require that he avoid "strenuous occupational and 
recreational activities."  See generally Camacho, 21 Vet. 
App. at 365.  

The Board has also considered whether the evidence 
demonstrates entitlement to a higher evaluation based on all 
applicable criteria.  However, the Board concludes that the 
evidence of record does not demonstrate a disability picture 
that more closely approximates a 60 or 100 percent 
evaluation.  

The competent evidence does not establish that the Veteran 
has experienced episodes of ketoacidosis or hypoglycemic 
reactions necessitating hospitalization at least three times 
per year.  The Board notes that while the May 2003 VA 
examination report notes the Veteran's report of having been 
hospitalized in 2001 for hypoglycemia, and an April 2005 
record notes a few symptoms of hypoglycemia, the May 2003 
report notes that the he had not been hospitalized during the 
past year in association with diabetes mellitus, and in 2006, 
the Veteran testified that he had not been hospitalized 
during the past year in association with diabetes.  
Transcript at 5 (2006).  Additionally, he testified that goes 
to his doctor 3 times per year, Id., not twice per month.  

In addition, there is no indication that his diabetes 
mellitus is manifested by any complications that would be 
compensable if separately evaluated, or that he has had 
progressive loss of weight and strength.  While he testified 
that he had fatigue at work, a May 2008 record notes that he 
was able to walk, talk, and perform regular activities, and 
that power and coordination were normal in the arms and legs, 
and that he walked with good stability. 


The Board further notes that while records, dated in May 
2008, note that his glucose readings were too high to 
register as a numerical value on the machine, with complaints 
to include weakness, hunger, dizziness, polyuria, and 
polydipsia, polyphagia, and/or loss of consciousness, as well 
symptoms of headaches associated with diabetes mellitus, 
alcohol intake was noted, as well as a history of a seizure 
disorder.  Regardless, having reviewed the record, the Board 
finds that the evidence does not establish regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, or requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  Thus, an evaluation in excess of 20 percent is 
not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the Veteran's diabetes mellitus has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The record reflects that the Veteran works 8 
hours per day, Transcript at 4 (2006), and the evidence does 
not establish frequent hospitalization.  Thus, referral for 
an extraschedular evaluation is no warranted in this case.  







ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


